Citation Nr: 1016112	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-25 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision.  

In a March 2007 decision, the Board denied the Veteran's 
claim for an increased rating in excess of 20 percent for the 
service-connected type 2 diabetes mellitus.  The Board 
remanded the issues of service connection for PTSD and a TDIU 
rating for additional evidentiary development.  

The issue of a TDIU rating is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran is shown to have had combat with the enemy 
during his period of active service in the Republic of 
Vietnam.  

3.  The currently demonstrated psychiatric disability 
manifested by anxiety disorder, not otherwise specified 
(NOS), subthreshold PTSD, is shown as likely as not to be due 
to stressful events that he experienced during his service in 
the Republic of Vietnam, including incidents that occurred 
during combat with the enemy.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
psychiatric disability currently manifested by anxiety 
disorder, NOS, subthreshold PTSD, is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue herein decided has been accomplished.  


II.  Analysis

The Veteran asserts that his symptoms of unexplained bursts 
of anger, alcohol usage, restless sleep and inability to hold 
a job are due to his service in the Republic of Vietnam.  

The scope of a claim should be construed based on the 
reasonable expectations of a non-expert, self-represented 
claimant, and the evidence developed during the claims 
process.  The factors to consider are the Veteran's 
description of his claim, the symptoms he describes; and all 
the information he submits or VA obtains in support of the 
claim.  Therefore, if a Veteran claims service connection for 
a specific disorder, any disorder reasonably encompassed by 
the Veteran's claim must be considered.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

In light of these considerations, and consistent with the 
Veteran's assertions, the Board finds that the present claim 
is not limited to a claim of service connection for PTSD 
alone, but also encompasses a claim of service connection for 
a psychiatric disorder(s) other than PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).

Here, the Veteran asserts that his current symptoms are due 
to seeing civilians killed and experiencing rocket and mortar 
attacks during his service in the Republic of Vietnam.  

A veteran must present credible supporting evidence 
establishing the occurrence of a recognizable stressor during 
service.  The evidence necessary to establish this element 
varies depending on whether the Veteran "engaged in combat 
with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  

If the Veteran's claimed stressor relates to an event in 
which he engaged in combat with the enemy, his lay testimony, 
alone, is sufficient to verify the claimed in-service 
stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines 
v. West, 11 Vet. App. 353 (1998).  

Establishing that a veteran engaged in combat with the enemy 
requires objective, competent, and factual evidence of 
record.  See id.  The determination is made on a case-by-case 
basis and means that the Veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999); see also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).  

The record here establishes that the Veteran served in the 
Republic of Vietnam from October 1968 to October 1969 and 
participated in a campaign named Counteroffensive Phase V, 
9th Campaign.  He served with the 107th Signal Company as a 
powerman helper and power plant operations mechanic.  He 
received the National Defense Service Medal (NDSM), Vietnam 
Service Medal (VSM), Republic of Vietnam Campaign Medal 
(RVCM), Good Conduct Medal (GCMDL), and 2 Overseas (O/S) 
Bars.  

In an attempt to verify the Veteran's claimed stressors, the 
RO sent a request to the United States Joint Services Records 
Research Center (JSRRC).  

A June 2009 JRSSC response indicates that the Operational 
Report/Lessons Learned (OR-LL) reports of the 1st Signal 
Brigade (1st Sig Bde) were researched for the period ending 
October 31, 1969.  These showed that the 107th Signal Company 
(107th Sig Co) was stationed at Long Binh.  The 79th 
Maintenance Battalion (79th Maint Bn) OR-LL were also 
researched for the period ending April 30, 1969.  These OR-LL 
show that on the night of February 22/23, 1969, Long Binh 
received approximately 100 incoming rocket and mortar rounds.  
There were no casualties and no damage reported.  

The 92nd Engineer Battalion (92nd Eng Bn) OR-LL for the 
period ending April 30, 1969, were also researched.  They 
document that on the night of February 22/23, 1969, elements 
of a North Vietnamese sapper unit made several probes at the 
battalion subsector perimeter of Long Binh.  The enemy was 
repelled with the enemy suffering 23 confirmed dead; the 92nd 
Eng Bn sustained one killed in action and one wounded.  

Furthermore, the OR-LL of the 29th Signal Group (29th Sig Gp) 
for the period ending April 30, 1969, document a rocket and 
mortar attack on the 3rd Ordnance Battalion (3rd Ord Bn), at 
0200 hours on February 23, 1969.  There was no damage or 
casualties reported.  

The JRSSC response then goes on to report that four different 
units at Long Binh received specific rocket and mortar 
attacks throughout the remainder of that night.  

In light of the JRSSC response, the Board finds that the 
Veteran's assertions regarding his stressors in service are 
consistent with these documented events.  See VAOPGCPREC 12-
99 p. 4.  

Accordingly, his stressor of experiencing mortar and rocket 
fire during his service in the Republic of Vietnam are 
verified.  

In a November 2003 statement, the Veteran wrote that he had 
an extremely bad nervous condition with symptoms that started 
soon after his return from Vietnam.  His statements of his 
post-service symptomatology are credible.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to 
assess the credibility and weight of the evidence); Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, 
VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness).  

Consistent with his November 2003 statement, the Veteran's 
service treatment record (STR) includes an October 1968 
treatment note showing that he complained of problems related 
to his family involving two recent suicides and adjustment in 
the army.  He was referred for a mental hygiene appointment.  
(The STR does not presently contain copies of any mental 
health treatment records.)  

Otherwise, the STR shows no diagnosis of a psychiatric 
disorder, including at discharge in October 1969.  At that 
time, the Veteran denied all symptoms of a psychiatric 
disorder, and a clinical psychiatric evaluation was 
"normal."  

The first pertinent post-service medical evidence consists of 
a private, July 1998 treatment record showing that the 
Veteran reported having an episode of alcoholism in Vietnam; 
he denied a history of depression.  

During a March 2001 VA primary care evaluation, the Veteran 
complained of feeling sad about his experiences as a veteran.  
He was diagnosed with questionable PTSD due to references to 
difficulties with mood secondary to flashbacks.  

During consultation with his private physician in June 2002, 
the Veteran complained of increasing anxiety that affected 
his work.  He was prescribed Zoloft.  

Then in December 2002, the Veteran was referred for a VA PTSD 
evaluation.  During the clinical interview, the Veteran 
complained of exaggerated startle response and nightmares 
about Vietnam.  

In particular, the Veteran dreamed about "VC" coming 
through his window.  He also had intrusive thoughts nearly 
every day, angry outbursts, and avoidance.  He reported 
symptoms beginning shortly upon his return from Vietnam and 
continuing to the present.  

While in Vietnam, according to the Veteran, he was not 
involved in direct combat, but saw civilians who had been 
killed by the enemy.  He was diagnosed with PTSD, chronic, 
and alcohol abuse in full remission.  

On follow-up in February 2003, a VA psychiatrist diagnosed 
chronic PTSD from exposure to atrocities in Vietnam with 
history of alcohol dependence and minimal psychiatric 
treatment.  

The Veteran also sought follow-up treatment with his private 
physician in November 2003.  The physician noted that the 
Veteran had not started taking his medication due to a recent 
depressive episode.  The physician made a diagnosis of 
generalized anxiety disorder (GAD) and depression.  

In connection with his present claim, the Veteran underwent 
another VA examination in January 2004.  

In reviewing the pertinent service history, the VA examiner 
noted that the Veteran served in Veteran from October 1968 to 
October 1969.  He was not involved in direct combat and could 
not describe any specific traumatic experience other than his 
base camp being hit with mortars each night.  

With regard to the pertinent medical history, the VA examiner 
noted that the Veteran was first seen approximately six 
months prior to the VA examination.  The current complaints 
consisted of getting upset very easily and for no reason.  

On mental status examination, the VA examiner found that the 
Veteran was reliable in his self reporting.  He described 
having depression and worry about paying bills.  With 
specific regard to the PTSD criteria, the examiner found that 
the Veteran did not appear to have experienced any event that 
was outside the range of usual human experience or would be 
markedly distressing to almost anyone.  His only symptom of 
persistent reexperiencing was intrusive distressing 
recollections of Vietnam.  He did not have nightmares or 
flashbacks or symptoms of persistent avoidance of stimuli 
associated with the trauma or numbing of general 
responsiveness.  The only persistent symptom of increased 
arousal was irritability.  

In summary, the VA examiner opined that the Veteran's 
reported symptoms along with the examiner's observations were 
consistent with a diagnosis of anxiety disorder NOS, alcohol 
dependence if sustained full remission; and nicotine 
dependence, active.  The examiner then reiterated that the 
Veteran did not endorse symptoms consistent with a diagnosis 
of PTSD.  Rather, he appeared to have anxiety disorder, NOS.  

Throughout this time, the Veteran continued follow-up with 
the VA PTSD clinic.  Of note, an August 2004 VA PTSD clinic 
note reports that the Veteran complained of having combat 
exposure during his service in Vietnam.  He explained that he 
was a bunker guard and was fired on regularly at night.  He 
would fire back, but did not know if anyone was killed and 
never saw any other soldiers being killed.  He did see other 
soldiers getting medevaced.  

Based on the results of the August 2004 consultation, a 
diagnosis of chronic PTSD from exposure to atrocities in 
Vietnam was made, with history of alcohol dependence and 
minimal psychiatric treatment, and with predominance of 
hyperarousal symptoms and reexperiencing of trauma.  

More recent VA treatment notes such as in October 2008, show 
that the Veteran reported "doing well" with stable mood and 
anxiety.  He felt his sleep was still somewhat disrupted by 
frequent waking, which he attributed to noisy neighbors and 
nightmares a few times per month.  His PTSD symptoms were 
noted as recurrent, intrusive, distressing memories, 
nightmares, avoidance, and hypervigilance.  

The Veteran reported having daily symptoms for almost 20 
years following service with a decrease in the frequency of 
his nightmares and flashbacks to where he only had 2 to 3 per 
year since the late 1980's.  He continued to experience 
almost daily intrusive thoughts about Vietnam.  The October 
2008 treatment note shows an assessment of chronic PTSD 
symptoms, though, the Board notes, the Axis I diagnosis 
indicates chronic PTSD.  

In September 2009, the Veteran underwent another VA PTSD 
examination.  The VA examiner reviewed the claims file and 
medical charts.  Accordingly, he documented that the 
Veteran's medical history included a prior VA examination in 
January 2004 with a diagnostic impression of anxiety 
disorder, NOS, and alcohol and nicotine dependence, not 
likely due to the Veteran's service.  Otherwise, the examiner 
noted, the Veteran was diagnosed with PTSD during outpatient 
treatment in December 2002.  Also, the Veteran's primary 
doctor diagnosed GAD and depression in February 2004.  The 
examiner noted that the Veteran had periodic follow-up with 
variable frequency, for his symptoms.  

With regard to the service history, the VA examiner noted 
that the Veteran served in Vietnam from October 1968 to 
October 1969 with the 107th Signal Company.  During the 
clinical interview, the Veteran denied having any direct 
combat in Vietnam, but mentioned seeing a lot of casualties 
and getting hit by mortars every night.  

The September 2009 VA examiner then observed that the 
Criterion A for a PTSD diagnosis was met in light of the 
life-threatening situation in Vietnam.  The Veteran responded 
with fear and helplessness.  He complained of continuing to 
have intrusive recollections daily, but not due to one 
particular incident.  

Rather, the Veteran remembered the entire period as very 
stressful.  He had infrequent nightmares with no flashbacks 
or significant emotion distress that reminded him of a 
specific event.  He had some avoidance, but no loss of 
interest or feeling of emotional detachment or numbness, or 
sense of a foreshortened future.  He had occasional sleep 
difficulty and tended to hypervigilant.  According to the 
Veteran, his irritability had not been a problem lately, and 
he had no significant exaggerated startle response.  
Otherwise, he had occasional sleep difficulty and acute 
anxiety coming on without any obvious stress.  

The September 2009 VA examiner further found that the 
Veteran's functional impairment was mild, but his symptoms 
might have caused some workplace difficulties in the past.  
The Veteran also did not meet the criteria for a diagnosis of 
major depressive disorder, mania, dysthymia or other anxiety 
disorder, and there was no evidence of obsessive-compulsive 
disorder, or any other psychotic disorder.  

Based on the results of the examination, the September 2009 
VA examiner diagnosed anxiety disorder, NOS, subthreshold 
PTSD; alcohol abuse in full sustained remission; and nicotine 
dependence.  In explanation, the VA examiner clarified that 
the Veteran's current symptoms did not meet full criteria for 
a PTSD diagnosis.  

The VA examiner then noted that he was asked to address the 
discrepancies in the prior diagnoses made, which consisted of 
depression, generalized anxiety disorder, anxiety disorder, 
NOS and PTSD.  

The VA examiner explained that the Veteran currently suffered 
primarily from anxiety disorder, NOS.  His service traumas 
were of sufficient severity to meet the criterion A for a 
PTSD diagnosis, but the most notable PTSD symptoms during the 
Veteran's life were hyperarousal, causing sleep difficulties 
and occasional acute anxiety.  His prior alcohol use, 
according to the VA examiner, was probably a way to self-
manage his symptoms.  The Veteran had good pre-service 
functioning, clearly had significant stress during service, 
and had difficulty adjusting to civilian life post-service.  

For these reasons, the September 2009 VA examiner opined, the 
Veteran's anxiety disorder, NOS, was more likely than not 
related to his service in Vietnam.  

With regard to the prior diagnosis of depression, the 
examiner explained, it was not uncommon for people with 
anxiety to have a depressive episode.  Therefore, the 
diagnosis was probably reasonable at the time it was given, 
but was not very strong or adequate from a psychiatric 
perspective.  Presently, the Veteran did not meet the 
criteria of depression.  

After careful and independent review of this evidence, the 
Board finds that the record is at least in a state of 
relative equipoise in showing that the Veteran has a 
psychiatric disability currently manifested by anxiety 
disorder, NOS, subthreshold PTSD, due to his active service.  

The September 2009 VA examiner diagnosed anxiety disorder, 
NOS, which is more likely than not related to the Veteran's 
service in Vietnam.  The Board finds the VA examiner's 
opinion highly persuasive because it is unequivocal and 
uncontroverted by the remaining evidence of record.  See 
Nieves-Rodriquez, 22 Vet. App. at 304.  

To the extent the record elsewhere demonstrates a diagnosis 
of PTSD, such as in a December 2002 VA treatment note, the 
September 2009 VA examiner found that the Veteran does not 
currently meet the complete DSM-IV criteria for a PTSD 
diagnosis.  

The Board finds that the VA examiner's opinion on this issue 
is highly probative for two reasons.  First, the VA examiner 
thoroughly reviewed the Veteran's medical history and lay 
assertions.  In fact, the VA examiner summarized the 
treatment records showing the prior diagnoses of PTSD, plus 
the diagnoses of depression and GAD.  This specificity 
demonstrates that September 2009 VA examiner was fully 
informed of the pertinent factual history.  

Moreover, the VA examiner clearly stated and fully explained 
his opinion that the Veteran does not meet the criteria for a 
PTSD diagnosis by making clear that the Veteran's only 
consistently demonstrated PTSD symptom over the years was 
hyperarousal.  The VA examiner then fully explained why the 
Veteran has received various psychiatric diagnoses during his 
post-service treatment history.  

Because it is factually accurate, fully articulated, and 
based on sound reasoning, the September 2009 VA examiner's 
opinion is the most probative evidence regarding the issue of 
whether the Veteran currently meets the DSM-IV criteria for a 
PTSD diagnosis.  See id.  

In conclusion, , the Board finds the evidence to be in a 
state of relative equipoise in showing that the current 
anxiety disorder, NOS, subthreshold PTSD, was as likely as 
not caused by his experiences while serving on active duty in 
the Republic of Vietnam.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  


ORDER

Service connection for an anxiety disorder, not otherwise 
specified, subthreshold PTSD, is granted.  


REMAND

After a careful review of the record, the Board finds that 
the Veteran's claim for a TDIU must be remanded pending 
resolution of three intertwined issues.  

First, the Veteran has filed a new claim for an increased 
evaluation for the service-connected diabetes, which is 
currently evaluated as 20 percent disabling.  At this time, 
diabetes is his only service-connected disability.  

Second, the Veteran has additionally raised a new claim of 
service connection for peripheral neuropathy of the left 
lower extremity.  The adjudication of these claims might 
result in the Veteran reaching the numerical requirements for 
a TDIU, as set forth in 38 C.F.R. § 4.16(a).  

Finally, the Board's decision herein above grants service 
connection for a psychiatric disability.  Assignment of an 
initial evaluation for the now-service connected psychiatric 
disability will also impact whether the Veteran satisfies the 
schedular (numerical) requirements for a TDIU rating, as set 
forth in 38 C.F.R. § 4.16(a).  

For these reasons, adjudication of the Veteran's TDIU claim 
must be deferred pending resolution of the intertwined 
issues.  

Therefore, the matter must be remanded.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); see also Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

In addition, the RO should undertake any other development 
and provide any further notification deemed warranted by VCAA 
prior to readjudicating the remanded claim.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
remanded claim.  

The RO's letter should advise the Veteran 
of the elements required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Hart v. Mansfield, 21 
Vet. App.505 (2007), regarding a claim 
for an increased rating/TDIU.  The letter 
should advise the Veteran of the 
respective duties of VA and a Veteran in 
procuring evidence, and should invite the 
Veteran to provide VA with any evidence 
in his possession not already of record 
and which is relevant to his claim.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the 
Veteran and not already associated with 
the claims file. 

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, and after 
assignment of an initial evaluation for 
the now-service connected psychiatric 
disability, plus resolution of the newly 
raised claim of service connection and 
claim for an increased evaluation for the 
service-connected diabetes, the RO should 
undertake any further development 
warranted with regard to the remanded 
claim for a TDIU rating, to include 
scheduling the Veteran for a VA 
examination to ascertain whether the 
service-connected disabilities alone 
preclude him from performing all forms of 
substantially gainful employment.  

4.  After completing the foregoing, the 
RO should readjudicate the TDIU claim in 
light of all pertinent evidence of record 
and legal authority.  Furthermore, the RO 
should determine whether the matter 
should be referred to the Undersecretary 
for Benefits or to the Director of 
Compensation and Pension Services for 
extraschedular consideration.  38 C.F.R. 
§ 3.321(b)(1).  

If any benefit sought on appeal remains 
denied after readjudication, the RO should 
provide the Veteran and his representative 
an appropriate Supplemental Statement of 
the Case (SSOC) including clear reasons 
and bases for all determinations, and 
affording them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


